Citation Nr: 1107157	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  02-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 
1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which determined that new and material evidence had not 
been submitted to reopen a claim of service connection for 
schizophrenia.  

In January 2004 and July 2005, the Board remanded the case for 
additional development.  In January 2008, the Board determined 
that new and material evidence had been received sufficient to 
reopen the claim and it was remanded for further development.  In 
February 2010, the Board denied the claim.

The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2010, a Joint Motion for 
Remand was filed, and the Court subsequently granted the motion 
and remanded the matter for compliance with the instructions 
therein.  

In January 2011, the representative submitted additional evidence 
along with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 
(2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the February 2010 decision, the Board acknowledged that the 
Veteran was competent to report that he experienced auditory 
hallucinations and had other difficulties during service.  
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  The Board, however, determined that the Veteran's 
statements regarding in-service onset were not supported by the 
overall evidence of record and were not credible.  As such, the 
Board did not assign significant probative value to a July 2009 
VA opinion, which was based on the Veteran's reported history.

Pursuant to the joint motion, the parties agreed that while the 
Board acknowledged the ruling in Buchanan v. Nicholson, 451 F.3d 
1331 (2006), it improperly determined that the Veteran was not 
credible.  It was noted that the Board pointed to the lack of in-
service documentary evidence.  The parties further agreed that 
the Board "may have" violated Colvin v. Derwinski, 1 Vet. App. 
171 (1991) when "it offered its own medical analysis" that the 
Veteran's history was not consistent with in-service 
psychopathology to include any claim that the Veteran had in-
service hallucinations.  The parties stated it was unclear how 
the Board could look at service personnel records to show the 
Veteran did not experience in-service hallucinations, especially 
when the examiner opined that the prodromal phases of symptoms 
were not severe enough to require treatment.  

The Board has considered the instructions in the joint motion.  
The Board also acknowledges that the claims file now contains two 
medical opinions in support of the Veteran's claim.  These 
opinions, however, are largely based on a reported history that 
is provided by the Veteran, his mother and sister, and not on all 
of the evidence.  The Board has the duty to address the 
credibility and weight to be given to the evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may also 
reject a medical opinion that is based on facts that it finds 
inaccurate or contradicted by other facts of record.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In reviewing the claims file, the following facts are noted:

-	Service treatment records do not document complaints of or 
treatment for any psychiatric symptoms.  There are no 
medical records showing that a psychosis was compensably 
disabling within one year following discharge from active 
duty.

-	Active duty personnel records suggest the Veteran was a 
model airman and written evaluations indicate he was a 
quick learner and his performance, military bearing, and 
relationships with others were excellent.  Promotion and 
retention were recommended and there is no evidence of a 
decline in performance.  

-	Reserve records indicate the Veteran earned 15 active duty 
training points and 20 inactive duty training points during 
the period from May to September 1984; the Veteran started 
missing drills in approximately October 1984 and was 
discharged in 1985.  

-	On September 12, 1993, i.e., almost ten years following his 
separation from active duty the Veteran was admitted to a 
private hospital.  At that time, his sister reported he had 
been functional until about "three years ago" when he 
became preoccupied with having AIDS, but had tested 
negative.  The Veteran reportedly had become increasingly 
withdrawn with poor self care hygiene and his behavior had 
been bizarre.  The Veteran reported that he had a staph 
infection eight years prior and since that time had been 
worried about AIDS.  He denied hallucinations or delusions.  

-	Private record dated September 25, 1993 indicates a history 
of the Veteran being forgetful and having frequent clothing 
changes.  He was also depressed.  "Apparently this all 
began around three years ago when he started having a 
preoccupation that he had AIDS."

-	A psychosocial summary dated in October 1993 indicates that 
the Veteran's family stated he had been depressed for three 
years and "recently" had been talking to himself.  The 
Veteran said that his precipitating event was a staph 
infection in 1986.  The Veteran reported that he left the 
military because he wanted to make more money. 

-	On private psychiatric evaluation in November 1993, the 
Veteran adamantly denied any history of hallucinations or 
delusions.  

-	At a February 1997 private psychiatric evaluation the 
Veteran reported that he was involved with more people in 
service but found this became too stressful.  He suggested 
more difficulty sleeping when he was in the military and 
that he was nervous.  He denied having had any significant 
hallucinations, delusions, compulsions, or obsessions.  

-	In a May 2004 statement, the Veteran reported, for the 
first time, that he had heard voices while in the military, 
became depressed, and had a rough time adapting to military 
standards.  

-	An October 2007 statement from Dr. F.S. indicates the 
Veteran had been his patient for seven years.  The 
appellant reported experiencing auditory hallucinations 
before discharge but did not report it.  He also stated 
that one year after discharge he started experiencing 
hallucinations and delusions.

-	At a VA examination in July 2009, the Veteran reported a 
history of increasing symptomotology while on active duty.  
The examiner opined that the Veteran provided a credible 
history consistent with many presentations of 
schizophrenia, of having a prodromal phase of symptoms not 
severe enough to lead to psychiatric treatment or massive 
work difficulty in the early phase of the illness and by 
history occurred while he was in the service.  The examiner 
acknowledged that there was no corroborating evidence 
indicating psychiatric symptoms in the claims file, but 
that the history was a "credible" one and consistent with 
a very standard onset of schizophrenic illness.  The 
examiner did not attempt to otherwise reconcile the 
appellant's statements with the medical and personnel 
records which were prepared contemporaneously with the 
Veteran's service.

-	A January 2011 private psychiatric evaluation indicates 
that telephone interviews were conducted with the Veteran, 
his mother, and his sister. Following review of the "claims 
file" [N.B.-It is not explained how this examiner had the 
actual claims file since that has always remained in the 
custody of the VA.] and interview, the examiner concluded 
that it was at least as likely as not that the Veteran had 
the onset of prodromal symptoms of schizophrenia while on 
active duty.  This physician noted that:

o	The Veteran reported that he began to 
experience auditory hallucinations two years 
after beginning active duty.  The Veteran 
reported that he heard derogatory voices and 
progressively became more suspicious.  The 
Veteran reported that he was confused and 
did not understand what was happening but he 
did not report his symptoms because he was 
fearful of the consequences.  The Veteran 
reported that the voices increased after he 
left active duty and his life continued to 
disintegrate after he left the Reserves.  

o	The Veteran's Mother reportedly stated that 
while on active duty the appellant appeared 
outwardly to be functioning very well but 
was concerned that they would "take away" 
his stripes and he felt he had to get out 
and could not reenlist.  She stated that he 
was hearing voices telling him to do things 
and he was living with a girlfriend and had 
an ongoing fear that he had contracted AIDS.  
She stated that after leaving active duty 
the appellant's symptoms worsened.  

o	The Veteran's sister reported, for the first 
time, that she became concerned about her 
brother while he was on active duty.  
[Please compare this statement with her 
statements made in September 1993.]  The 
Veteran reportedly did not seem to be "his 
old self" and the family could not 
understand why he was changing.  She stated 
he was hypervigilant and became 
hyperreligious.  She stated that he was 
convinced he had AIDS, and that after he 
came home he could not hold a job.  

On review, the Board notes numerous inconsistencies in the 
reported history.  Further, the Board continues to find the 
absence of any in-service complaints, treatment or diagnoses, as 
well as records prepared in-service and contemporaneous to the 
1993 hospital admission, to be highly probative.  At that time, 
the Veteran's sister reported he had been functional until about 
three years prior, i.e., about 1990.  The Veteran's sister's 1993 
statements are inconsistent with her retrospective recollections 
presented during a 2010 telephone interview, i.e., that the 
family had concerns while the appellant was on active duty.  

Further information supplied by the appellant's Mother and sister 
in 2010 suggests that the appellant's psychiatric illness was 
manifested in-service because the Veteran was preoccupied with a 
fear of having AIDS while on active duty, and that because of 
that fear he underwent frequent testing to determine if he 
carried the human immunodeficiency virus (HIV).  This is not 
supported by evidence of record.  There is no evidence that the 
appellant underwent frequent testing for AIDS while on active 
duty.  Indeed, the first test available test to determine the 
presence of HIV (i.e., the enzyme-linked immunosorbent assay 
(ELISA)) was not even licensed and available until 1985, i.e., 
two years after the Veteran's discharge from service.  See 
http://www.kff.org/hivaids/upload/6094-95 . 

The July 2009 VA and January 2011 private examiners' reports do 
not specifically address the inconsistencies of record.  
Considering this, and in light of the facts noted above, the 
Board finds that an additional medical opinion is warranted.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination by a 
panel of three, composed of two board-
certified psychiatrists and one 
psychologist.  The panel should not 
include the VA examiner would conducted 
the July 2009 examination.  All indicated 
tests must be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner.  

The panel is requested to opine whether it 
is at least as likely as not, that 
currently diagnosed schizophrenia had its 
onset or was otherwise incurred during 
active military service.  The panel should 
also consider whether it is at least as 
likely as not that schizophrenia 
manifested to a compensable degree within 
one year following the Veteran's December 
1983 discharge from active duty.  In 
making these determinations, the panel is 
requested to address whether the Veteran's 
documented in-service performance and 
level of functioning was consistent with a 
retrospectively reported lay recollected 
history of in-service psychopathology, to 
include the postservice assertion that he 
experienced auditory hallucinations while 
on active duty.  The panel must also 
address the inconsistencies of record, 
particularly the history noted in-service, 
and provided on initial hospitalization in 
1993, as compared to that provided many 
years following discharge when the 
appellant was seeking monetary VA 
compensation.  The panel must provide a 
complete rationale for any opinion 
offered.

In preparing their opinion, the panel must 
note the following: 

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  

If the panel is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the panel must 
specifically explain why the causation or 
onset of schizophrenia is unknowable.  

All members of the panel should append a 
copy of their Curriculum Vitae to the 
examination report.

2.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the AMC/RO 
must implement corrective procedures at 
once.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  

4.  Upon completion of the above 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to service connection for 
schizophrenia.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


